Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 05/31/2022, with respect to claims 23-30, 32-37, and 39-42 have been fully considered and are persuasive.  The rejection of claims 22, 24-29 and objection of claims 32 and 34 has been withdrawn. 
Reasons for Allowance
Claims 23-30, 32-37, and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of a sampling line, in the context of claim 33 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The step of injecting a controlled flow of the gas into a measurement line connected to the measurement head engaged in the ventilation port of the transport enclosure coupled to the interface, after which the injection is stopped and a pressure drop in the measurement line is measured, in the context of claim 35 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The step of injecting a constant flow of gas into a measurement line connected to the measurement head engaged in the ventilation port of the transport enclosure coupled to the interface, while a change in pressure over time in the measurement line is measured, in the context of claim 39 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The step of performing a preliminary conditioning step comprising establishing a predetermine initial pressure in a measurement line connected to the measurement head engaged in the ventilation port of the transport enclosure coupled to the interface, in the context of claim 40 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The step of performing a calibration step comprising connecting a calibration line to the transport enclosure by the measurement head engaged in the ventilation port of the transport enclosure coupled to the interface to generate a calibrated leak, in the context of claim 41 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2016/0276189 (Igarashi) discloses a device for communicating with a transport enclosure for conveyance and atmospheric storage of semiconductor substrates, the at least one transport enclosure comprising at least two ventilation ports, the device comprising: at least one interface configured to be coupled to the at least one transport enclosure, the at least one interface comprising at least two connecting heads, at least one connecting head being formed by a measurement head having a measurement line (See Final Rejection mailed 04/13/2022), but doesn’t disclose the limitations described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753